       Case 3:18-cv-00556-BAJ-EWD         Document 24     08/27/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


 ALLEN VICKS                                                          CIVIL ACTION

 VERSUS

 JAMES PACKNETT, LT., ET AL.                               NO.: 18-00556-BAJ-EWD

                               RULING AND ORDER

      Before the Court is Defendants Jimmy Smith’s and Marcus Jones’s Motion To

Dismiss Pursuant To Federal Rule 12(B)(6) (Doc. 12), seeking dismissal of

Plaintiff’s Complaint (Doc. 1) for failure to state a claim under 42 U.S.C. § 1983. Since

filing his original Complaint, Plaintiff has twice requested leave to file Amended

Complaints. (Docs. 15, 19). The Magistrate Judge has issued a Report And

Recommendation (Doc. 22) recommending that Plaintiff’s requests to file

Amended Complaints be denied as futile, that Defendants’ Motion be granted and

that Plaintiff’s federal claims against Smith and Jones be dismissed with prejudice,

that Plaintiff’s federal claims against a third Defendant, James Packnett, be

dismissed with prejudice on the Court’s own motion, that the Court decline to exercise

supplemental jurisdiction over Plaintiff’s potential state law claims, that any

remaining motions be terminated, and that the case be closed. Plaintiff filed a timely

Objection to the Magistrate Judge’s Report. (Doc. 23).

      Having independently considered Defendants’ Motion and related filings—

including Plaintiff’s Objection—the Court APPROVES the Magistrate Judge’s
       Case 3:18-cv-00556-BAJ-EWD        Document 24     08/27/20 Page 2 of 2




REPORT AND RECOMMENDATION (Doc. 22), and ADOPTS it as the Court’s

opinion herein.

      Accordingly,

      IT IS ORDERED that Plaintiff’s Motions for Leave to File Amended

Complaints (Docs. 15, 19) are DENIED as futile.

      IT IS FURTHER ORDERED that the Motion to Dismiss (Doc. 12) filed by

Jimmy Smith and Marcus Jones is GRANTED and that Plaintiff’s federal claims

against Smith and Jones are DISMISSED WITH PREJUDICE.

      IT IS FURTHER ORDERED that Plaintiff’s federal claims against James

Packnett are DISMISSED WITH PREJUDICE on the Court’s own motion pursuant

to 28 U.S.C. § 1915(e).

      IT IS FURTHER ORDERED that the Court declines to exercise

supplemental jurisdiction over Plaintiff’s potential state law claims.

      IT IS FURTHER ORDERED that that Plaintiff’s Motion for Service

(Doc. 18) is TERMINATED, and that the case is CLOSED.



                              Baton Rouge, Louisiana, this 24th day of August, 2020




                                        ______________________________________
                                        JUDGE BRIAN A. JACKSON
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA


                                          2
